DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “the identified limb” in amended claims 1, 8, and 15 lacks antecedent basis. Claim(s) 2-7, 9-14, and 16-20 is/are rejected due to its/their dependence on claims 1, 8, and 15, respectively.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claims 1 recite(s)
An estimation method performed by a computer, the method comprising: 
executing a first identifying process that includes identifying a candidate limb possibly  having a problem by evaluating left and right balance at the time of movement based on measurement data of a motion sensor attached in front of a chest region of  an animal moving on four limbs, the measurement data indicating a movement of the chest region of the animal which has been measured by the motion sensor;
and executing a second identifying process that includes identifying, based on a detection result obtained by detecting the nutation movement from the measurement data, a limb having the problem from among limbs which are considered as the candidate limb in the first identifying process, the nutation movement being an upward nutation movement or a downward nutation movement; 
and outputting a result of the second identifying process, the outputting of the result including the identified limb having the problem, 
wherein the detecting of the nutation movement is configured to: 2PATENTAttorney Docket No.: P180819US00 Application Serial No.:16/110,334determine that the upward nutation movement has occurred in a case where the measurement data equal to or greater than a predetermine value is generated in an upward direction; 
and determine that the downward nutation movement has occurred in a case where the measurement data equal to or greater than the predetermine value is generated in a downward direction.

The recitation of identifying problem limb candidate by evaluating balance from measurement data and identifying a problem limb from candidates based on detected movement from measurement data encompasses performance of the limitation in the mind (2019 PEG p. 52) but for the recitation of generic computer components (in claims 8 and 15) and mere data gathering and presentation (i.e., measurement data obtain from a motion sensor attached to an animal and simply outputting results) (2019 PEG p. 55).  For example, “evaluating” a balance parameter from measured motion data and , result output, and generic computer components, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under the two-part step 2A of the Mayo framework according to the 2019 PEG.
This judicial exception is not integrated into a practical application because claim 1 only recites components for mere data gathering and output without further detail which may tie the abstract portion into a specific application or particular machine (2019 PEG p. 55).  In particular, claim 1 only recites collecting data from a motion sensor attached to an animal and outputting a determined result such that it amounts to no more than mere data gathering and extrasolutionary output at a generic level.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  Claims 8 and 15 encounter the same issues mutatis mutandis with the recitation of data gathering and generic computing componentry (processor, memory, computer medium per se).  Dependent claims 2-7, 9-14, and 16-20 merely add detail to the abstract portions of claims 1, 8, and 15, but do not otherwise tie the abstract portion to a particular machine or application. 
outputting results, processor, memory, and/or computer executable medium and constitutes mere data gathering, data presentation, and generic computer components. The claims are not patent eligible.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keegan (US 20080021352 A1 – previously cited).

For claims 1, 8, and 15, Keegan teaches An estimation method performed by a computer, information processing apparatus having a processor configured to execute a method, and a computer medium for executing a method, [entire disclosure – see at least abstract] the method comprising:
executing a first identifying process [limb identification based on gate throughout ¶¶45-82] that includes identifying a candidate limb possibly having a problem by [consider at least limb, head, and pelvic analysis (a form of left-right balance evaluation) throughout at least ¶¶45-70] at the time of movement based on measurement data of a motion sensor [102, 104, 106, 108] attached in front of a chest region of an animal moving on four limbs, [102 and 106 are in front of chest region of horse in Fig. 1B and 1D]
 the measurement data indicating a movement of the chest region of the animal which has been measured by the motion sensor; [movement signals / data throughout ¶45 et seq. see esp. ¶¶55-61 can be “indicative” of a chest movement — as, at least, the horse’s chest is moving forward during its strides]; 
	 and executing a second identifying process that includes identifying, based on a detection result obtained by detecting the nutation movement from the measurement data, a limb having the problem from among limbs which are considered as the candidate limb in the first identifying process, the nutation movement being an upward nutation movement or a downward nutation movement; [lame limb identification and analysis via (inter alia) head and pelvic vertical movement (a form of head / pelvic nutation detection) throughout ¶45 et seq. see esp. ¶¶55-65 with ¶61 detailing identification of one of four limbs as the affected (lame) limb];
	 and outputting a result of the second identifying process, the outputting of the result including the identified limb having the problem, [display of results per ¶38 and ¶63], 
	wherein the detecting of the nutation movement is configured to: 
determine that the upward nutation movement has occurred in a case where the measurement data equal to or greater than a predetermine value is generated in an upward direction; [where in ¶¶58-59, ¶59 detailing option (4) entailing ‘greater upward movement’ of the head indicating a type of lameness  (i.e., a form of determining upward nutation occurring due to data greater than a predetermined value in an upward direction)]; 
	 and determine that the downward nutation movement has occurred in a case where the measurement data equal to or greater than the predetermine value is generated in a downward direction. [where in ¶¶58-59, ¶59 detailing options (1) to (3) with ‘greater downward movement’ of the head indicating a type of lameness (i.e., a form of determining downward nutation occurring due to data greater — in this instance ‘less downward’ — than a predetermined value in a downward direction]. 

For claims 2, 9, and 16, Keegan teaches wherein the first identifying process is configured to evaluate the left and right balance, [limb, head, and pelvic (left-right balance) analysis via left-right movement routine throughout at least ¶¶45-70], 
identify the left forelimb and the right hindlimb as the candidate limb when it is evaluated that the left and right balance is tilted to the right side, and identify a right forelimb and a left hindlimb as the candidate limb when the left and right balance is tilted to the left side. [see preferably ¶¶57-62 esp. ¶57 and ¶61 where irregular vertical movements of head (nutation for right/left forelimb) and pelvis (right/left hindlimb) are then compared in signage (of difference between max and min waveforms) to determine right or left forelimb or hindlimb (i.e., a tilt of left or right in the balance of the horse) — see similarly automated steps throughout ¶78 et seq.].  

For claims 3, 10, and 17, Keegan teaches wherein the second identifying process is configured to identify a forelimb identified as the candidate limb as a limb having a problem when the upward nutation movement is detected upon movement of the forelimb and a hindlimb which are considered as the candidate limb, [consider ¶¶58-59 where vertical head movement including upward movement is indicative of a lame forelimb], 
and identify the hindlimb identified as the candidate limb as a limb having a problem when the downward nutation movement is detected, from the measurement data. [downward pelvic and head movement per ¶59 and ¶60 for lame hindlimb].

For claims 4, 11, and 18, Keegan teaches executing a determining process that includes determining a gait of the animal based on the measurement data, [¶¶45-80],
	wherein the first identifying process is configured to identify the candidate limb from the result of evaluating the left and right balance when the animal moves in the gait of walk or trot. [¶65 detailing both walking and trotting gait analysis].

For claims 5, 12, and 19, Keegan teaches wherein the second identifying process is configured to identify a hindlimb identified as the candidate limb as a limb having a problem when the left and right balance is reversed in the gait of trot and the gait of walk, and identify a forelimb identified as the candidate limb as a limb having a problem when the left and right balance is reversed in the gait of trot and the gait of walk. [see ¶¶48-50 where head/pelvic unilateral lameness harmonic in eqn. 1 constitutes a form of balance reversal (i.e., an oscillating and thereby reversing balance harmonic), see ¶61 where sign differences are a form of left-right reversal in gait as well].

For claims 7 and 14, Keegan teaches wherein the second identifying process is configured to determine, when the nutation movement is not detected, whether there is a first timing at which the motion waveform becomes asymmetric upon movement of the animal in the gait of walk, [use of limb motion sensors per ¶32 to then form model analysis for detection of asymmetric movement in curve fitting per ¶¶65-75 et seq.],  
identify a forelimb considered as the candidate limb as a limb having a problem when the first timing is interlocked with the movement of the forelimb, [hindlimb in coordination with forelimb per ¶51 (a form of “interlocked movement”) and where ¶¶67-68 detail identifying lame limb based on limb motion sensor (gyroscope)],  
and identify a hindlimb considered as the candidate limb as a limb having a problem when the first timing is not interlocked with the movement of the forelimb. [where identified limb per ¶68 can include hindlimb when hindlimb moves erratically (i.e., a form of “timing not interlocked” with movement of forelimb)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keegan in view of Elser (US 20060106289 A1 – cited previously).

For claims 6, 13, and 20, Keegan teaches wherein the first identifying process is configured to determine the presence or absence of lameness based on the symmetry of motion waveforms in any one of the up-down direction and the left-right direction when the animal moves in the gait of trot, [asymmetry of head movement and pelvic movement in up-down direction per Figs. 4A-5C are used to determine lameness per ¶¶58-61], and
identify the right forelimb and the left hindlimb as the candidate limb when the left turn at a timing at which the motion waveform becomes asymmetric.  [asymmetric waveforms (and thereby timings thereof) throughout Figs. 4A-5C for identifying (inter alia) left hindlimb per ¶¶58-61].  

Keegan fails to teach a limb identification based on a yaw waveform feature.  Elser teaches a motion estimation method including limb identification based on a yaw waveform feature [¶89] including identifying a diagonal limb pair based on when a yaw motion waveform indicates rotation (i.e., left/right turn) [¶89].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the limb identification of Keegan to incorporate the yaw waveform analysis of Elser (i.e., to the . 

Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive.

Other than a statement that the claims have now been amended to constitute eligible subject matter under § 101 and the 2019 PEG, Applicant does not appear to point out any supposed errors or merits of the rejections offered in the previous office action or as 2019 PEG may apply to the currently amended claims.  Examiner respectfully disagrees and demonstrates the applicability of the § 101 rejection as detailed above.   

Applicant argues
    PNG
    media_image1.png
    620
    631
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    542
    638
    media_image2.png
    Greyscale

Examiner respectfully disagrees.  Because K1 teaches a motion sensor attached to a head and forelimb of a horse, both of which are in front of a chest region of the horse during movement, the feature of a sensor attached “in front of a chest region” is well and reasonably taught by K1 under broadest reasonable interpretation (BRI).  Further, because the movement of the horse in the embodiments of K1 necessarily include movement of the chest of the horse in concert with movement of the horse’s head, hindlimbs, forelimbs, and pelvis, the feature of problem limb determination based also thereby well and reasonably taught by K1 under BRI. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791